Motion by plaintiff-appellant,
made at oral argument on November 5, 1976, for additional time in which to file a brief on issue addressed in defendant-appellee’s brief on appeal but not addressed, or not fully addressed in plaintiff-appellant’s brief on appeal, is considered, and it is ordered that said motion is granted. The time for filing plaintiff-appellant’s brief is no later than November 29, 1976, and the time for filing a reply brief by *969defendant-appellee if such is desired, is December 9, 1976. Twenty-four copies of typewritten briefs may be filed by the parties, by the dates indicated, to be replaced by printed copies, in accordance with GCR 1963, 857, as soon as possible,
R. G. Corace, P. C, for plaintiff-appellant. Honigman, Miller, Schwartz & Cohn and Trachman & Krosner for defendant-appellee Kentile Floors, Inc.